CLARK, Judge.
The sole question presented by defendants is whether the lower court erred in entering the order allowing plaintiffs to survey on defendants’ lands. However, the threshold question to be considered, although not argued by either party, is whether an appeal lies from Judge McDarris’s order. While final judgments are always appealable, interlocutory decrees are immediately ap-pealable only when they affect some substantial right of the appellant and will cause an injury to him if not corrected before an appeal from final judgment. Bailey v. Gooding, 301 N.C. 205, 270 S.E. 2d 431 (1980); Auction Co. v. Myers, 40 N.C. App. 570, 253 S.E. 2d 362 (1979). See G.S. 1-277 and G.S. 7A-27(d).
Unquestionably, the order of Judge McDarris is interlocutory since it does not finally dispose of the case and requires further action by the trial court. We hold that the order does not affect any substantial right of defendants. Defendants are simply ordered to allow a neutral third party, a surveyor, to enter upon their land for the purpose of completing an accurate survey of the property. The interlocutory order, therefore, is not appealable. See Sawyer v. Whitfield, 251 N.C. 706, 111 S.E. 2d 874 (1960).
The appeal is
Dismissed.
Judges HEDRICK and Martin (Harry C.) concur.